       Case 4:20-cv-00528-BSM-JJV Document 7 Filed 07/14/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION

RICHARD MORROW                                                                 PLAINTIFF
ADC # 175332

V.                          CASE NO. 4:20-CV-00528-BSM

TERRY JONES, et al.                                                        DEFENDANTS


                                         ORDER

       After careful review of the record, United States Magistrate Judge Joe Volpe’s partial

recommended disposition [Doc. No. 5] is adopted. Richard Morrow’s claims against

Arkansas Department of Correction is dismissed with prejudice. Morrow may proceed with

his claims against Terry Jones and John Doe defendants. It is certified that an in pauperis

appeal would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

       IT IS SO ORDERED, this 14th day of July, 2020.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
